***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
1


4
56


7       ROCHDI MAGHFOUR v. CITY OF WATERBURY
98                   (SC 20502)
10                Robinson, C. J., and McDonald, D’Auria, Mullins,
11
12                          Kahn, Ecker and Keller, Js.

13
14                                      Syllabus

15   The plaintiff, an employee of the defendant city, sought to resolve a dispute
16      concerning a lien the city placed on certain settlement proceeds that
17      he had received as a result of a motor vehicle accident that occurred
18      in 2016. At all relevant times, the city was self-insured and paid for the
19      medical care that the plaintiff received in connection with the accident.
20      In July, 2017, the legislature passed an amendment (P.A. 17-165, § 1) to
21      a statute (§ 7-464) concerning group insurance benefits for municipal
22      employees that allowed a self-insured city that provides health benefits
23      for its employees to file a lien on the portion of any settlement proceeds
24      that represents payment for medical expenses incurred by a city
25      employee when such expenses result from the negligence or reckless-
26      ness of a third party. Later in July, 2017, the plaintiff filed an action
27      against the third-party tortfeasor who had caused the plaintiff to sustain
28      injuries in the accident. Thereafter, on October 1, 2017, P.A. 17-165, § 1,
29      became effective. In October, 2018, the city filed a notice of lien, claiming
30      a right to reimbursement for amounts that it had paid for the plaintiff’s
31      medical expenses from any judgment or settlement the plaintiff might
32      receive arising from the accident. Approximately one week later, the
33      plaintiff settled his civil action against the third-party tortfeasor. The
34      plaintiff then brought the present action, claiming that P.A. 17-165, § 1,
35      did not authorize the lien filed by the city because the plaintiff’s injuries
36      occurred and his action against the third-party tortfeasor was com-
37      menced before the effective date of P.A. 17-165, § 1. The trial court
38      granted the plaintiff’s motion for summary judgment and rendered judg-
39      ment thereon, concluding, inter alia, that the legislature did not expressly
40      indicate that it intended for P.A. 17-165, § 1, to apply retroactively to
41      pending actions and, therefore, that the statute (§ 55-3) precluding a
42      new law that imposes any new obligation from being construed to have
43      retroactive effect barred the city’s lien. On the city’s appeal from the
44      trial court’s judgment, held that the trial court properly granted the
45      plaintiff’s motion for summary judgment, as that court correctly deter-
46      mined that the city’s lien stemmed from an improper, retroactive applica-
47      tion of P.A. 17-165, § 1: the legislature did not explicitly provide that
48      P.A. 17-165, § 1, should apply retroactively, and, because that public act
49      created a new right for a self-insured municipality to assert a lien to
50      recover medical expenses that it has paid and eliminated the right of a
51      municipal employee to retain sums that he or she recovers from a third-
52      party tortfeasor if those sums represent medical expenses paid by the
53      municipality, P.A. 17-165, § 1, was substantive, and, pursuant to § 55-3,
54      could operate prospectively only; moreover, there was no merit to the
55      city’s claim that allowing it to place a lien on the plaintiff’s settlement
56      proceeds would not effect a retroactive application of P.A. 17-165, § 1,
57      in view of the fact that the plaintiff settled his action against the third-
58      party tortfeasor after the effective date of that public act, as the settle-
59      ment was not independent of the motor vehicle accident that ultimately
60      led to the settlement and that occurred prior to the public act’s effec-
61
62      tive date.
63
64         Argued December 8, 2020—officially released August 3, 2021*

65
67
66                                Procedural History

68     Action for interpleader to resolve a dispute concern-
69   ing a lien claimed by the defendant on certain settlement
70   proceeds, brought to the Superior Court in the judicial
71   district of Waterbury, where the court, Roraback, J.,
72   granted the plaintiff’s motion for summary judgment,
73   denied the defendant’s motion for summary judgment,
74   and rendered judgment for the plaintiff, from which the
75
76   defendant appealed. Affirmed.
       Daniel J. Foster, corporation counsel, for the appel-
78   lant (defendant).
79
81
80     Jonathan H. Dodd, for the appellee (plaintiff).
82
83                               Opinion

84       MULLINS, J. The defendant, the city of Waterbury
85    (city), appeals from the judgment of the trial court ren-
86    dered in favor of the plaintiff, Rochdi Maghfour. On
87    appeal, the city contends that the trial court improperly
88    granted the plaintiff’s motion for summary judgment
89    because it erroneously concluded that General Statutes
90    § 7-464, as amended by § 1 of No. 17-165 of the 2017
91    Public Acts (P.A. 17-165), did not authorize the city’s
92    lien in this case. We disagree and, accordingly, affirm
93    the judgment of the trial court.
94      The following undisputed facts, as found by the trial
95    court and contained in the record, and procedural his-
96    tory are relevant to our disposition of this appeal. On
97    June 20, 2016, the plaintiff was injured in a motor vehicle
98    accident. He was an employee of the city, which is a
99    self-insured municipality. Therefore, the city paid for
100   medical care resulting from his injuries.
101      On July 14, 2017, the plaintiff initiated an action
102   against the third-party tortfeasor who had caused his
103   injuries in the motor vehicle accident. Earlier that
104   month, the legislature had enacted P.A. 17-165, § 1,
105   which amended § 7-464 by adding subsections (c) and
106   (d).1 See P.A. 17-165, § 1; 60 S. Proc., Pt. 8, 2017 Sess.,
107   pp. 3076–77, 3101–3102; 60 H.R. Proc., Pt. 13, 2017 Sess.,
108   pp. 5329–35. The new subsections allow a self-insured
109   city, town, or borough to file a lien on the portions of
110   judgments or settlements that represent payment for
111   medical expenses incurred by its employees when such
112   expenses result from the negligence or recklessness of
113   a third party. See P.A. 17-165, § 1. Public Act 17-165,
114   § 1, had an effective date of October 1, 2017.
115      After the effective date of P.A. 17-165, § 1, the city
116   filed a notice of lien dated October 15, 2018, with the
117   plaintiff’s attorney. In that notice, the city claimed a
118   right to reimbursement of medical expenses for which
119   it had paid from any judgment or settlement the plaintiff
120   might receive arising from his June 20, 2016 motor vehi-
121   cle accident. Thereafter, on October 23, 2018, the plain-
122   tiff settled his civil action against the third-party tortfea-
123   sor.
124      Following the settlement, the plaintiff and the city
125   could not reach an agreement to resolve the issue of
126   whether the city was entitled to a lien on the settlement
127   for the amount of the medical expenses it had paid.
128   Consequently, the plaintiff initiated the present action
129   in the trial court contesting the validity of the city’s lien
130   on the proceeds of his settlement.2 In his petition, the
131   plaintiff claimed that § 7-464, as amended by P.A. 17-
132   165, § 1, did not authorize the lien filed by the city
133   because the plaintiff’s injury occurred and his action
134   against the third-party tortfeasor was commenced
135   before the effective date of the act.
136     Each party filed a motion for summary judgment. The
137   trial court granted the plaintiff’s motion for summary
138   judgment and denied the city’s motion for summary
139   judgment. In doing so, the trial court concluded that
140   the legislature did not expressly indicate that it intended
141   for P.A. 17-165, § 1, to apply retroactively to pending
142   actions and, therefore, that General Statutes §§ 1-1 (u)3
143   and 55-34 barred the lien from affecting pending litiga-
144   tion and from applying retroactively. This appeal fol-
145   lowed.5
146      On appeal, the city asserts that the trial court improp-
147   erly granted the plaintiff’s motion for summary judg-
148   ment because the plain language and legislative intent
149   of § 7-464, as amended by P.A. 17-165, § 1, indicate that
150   the city’s lien would apply to the proceeds of the plain-
151   tiff’s settlement reached after the act’s effective date.
152   The city contends that, because the plaintiff reached
153   his settlement after the effective date of P.A. 17-165,
154   § 1, and the plain language of the statute applies to
155   settlements, its lien under the act would not operate
156   retroactively in the present case. According to the city’s
157   reasoning, P.A. 17-165, § 1, simply applies to any settle-
158   ments reached after the effective date of the act. The
159   plaintiff responds that the trial court correctly deter-
160   mined that the city was not authorized to file a lien on
161   the proceeds of his settlement in this matter because
162   § 55-3 bars P.A. 17-165, § 1, from applying retroactively
163   and § 1-1 (u) prevents it from applying to existing litiga-
164   tion.
165      We begin by setting forth the standard of review
166   governing this appeal. ‘‘The scope of our review of the
167   trial court’s decision to grant the [plaintiff’s] motion
168   for summary judgment is plenary.’’ Shoreline Shellfish,
169   LLC v. Branford, 336 Conn. 403, 410, 246 A.3d 470
170   (2020). ‘‘To the extent that the trial court’s decision
171   . . . requires us to construe a [statute], our review is
172   also plenary and is guided by our well established legal
173   principles regarding statutory construction. . . . In
174   construing statutes, General Statutes § 1-2z directs us
175   first to consider the text of the statute itself and its
176   relationship to other statutes. If, after examining such
177   text and considering such relationship, the meaning of
178   such text is plain and unambiguous and does not yield
179   absurd or unworkable results, extratextual evidence of
180   the meaning of the statute shall not be considered.’’
181   (Citations omitted; internal quotation marks omitted.)
182   Id., 410–11.
183      Both the plaintiff and the city agree that their compet-
184   ing motions for summary judgment gave rise to no genu-
185   ine issue as to any material fact. Thus, the issue of
186   whether the trial court properly granted the plaintiff’s
187   motion for summary judgment turns solely on a point
188   of statutory interpretation, namely, whether, as a matter
189   of law, § 7-464, as amended by P.A. 17-165, § 1, autho-
190   rizes the city to file a lien on the plaintiff’s settlement
191   from his civil action against the third-party tortfeasor.
192     As instructed by § 1-2z, we begin our analysis with
193   the text of § 7-464 (c), which provides in relevant part
194   that ‘‘[a] self-insured town, city or borough that provides
195   group health benefits for its employees has a lien on
196   that part of a judgment or settlement that represents
197   payment for economic loss for medical, hospital and
198   prescription expenses incurred by its employees and
199   their covered dependents and family members when
200   such expenses result from the negligence or reckless-
201   ness of a third party. . . .’’ As we noted previously,
202   P.A. 17-165, § 1, provided that the amendment to § 7-464
203   became effective on October 1, 2017. The legislature,
204   however, did not expressly indicate whether it intended
205   the amendment to apply retroactively to events that
206   occurred before its effective date, such as the plaintiff’s
207   motor vehicle accident. Therefore, the plain language
208   of the statute does not answer the question on appeal,
209   and we must examine the relationship of § 7-464 (c)
210   with our law governing the retroactivity of statutes.
211      ‘‘In considering the question of whether a statute may
212   be applied retroactively, we are governed by certain
213   well settled principles, [pursuant to] which our ultimate
214   focus is the intent of the legislature in enacting the
215   statute. . . . [O]ur point of departure is . . . § 55-3
216   . . . .’’ (Internal quotation marks omitted.) King v.
217   Volvo Excavators AB, 333 Conn. 283, 292, 215 A.3d
218   149 (2019). Section 55-3 provides: ‘‘No provision of the
219   general statutes, not previously contained in the stat-
220   utes of the state, which imposes any new obligation on
221   any person or corporation, shall be construed to have a
222   retrospective effect.’’ ‘‘[W]e have uniformly interpreted
223   § 55-3 as a rule of presumed legislative intent that stat-
224   utes affecting substantive rights shall apply prospec-
225   tively only. . . . In civil cases, however, unless consid-
226   erations of good sense and justice dictate otherwise, it
227   is presumed that procedural statutes will be applied
228   retrospectively. . . . [Although] there is no precise def-
229   inition of either [substantive or procedural law], it is
230   generally agreed that a substantive law creates, defines
231   and regulates rights while a procedural law prescribes
232   the methods of enforcing such rights or obtaining
233   redress. . . . Procedural statutes . . . therefore leave
234   the preexisting scheme intact.’’6 (Internal quotation
235   marks omitted.) King v. Volvo Excavators AB, supra,
236   292.
237      Because the legislature did not expressly provide that
238   P.A. 17-165, § 1, should apply retroactively, the pre-
239   sumption stands that, if § 7-464, as amended by the act,
240   affects substantive rights, then it shall apply prospec-
241   tively only. See id. Here, then, we must determine whether
242   § 7-464, as amended by P.A. 17-165, § 1, affects a sub-
243   stantive or procedural right in order to answer the ques-
244   tion of whether the city is entitled to the lien in this case.
245    Prior to the passage of P.A. 17-165, § 1, a self-insured
246   municipality did not have the express right to assert a
247   lien to recover medical expenses paid as benefits from
248   the proceeds of an employee’s litigation against third-
249   party tortfeasors.7 See, e.g., P.A. 17-165, § 1; see also,
250   e.g., Conn. Joint Standing Committee Hearings, Plan-
251   ning and Development, Pt. 1, 2017 Sess., p. 247, remarks
252   of Representative Stephanie E. Cummings (state repre-
253   sentative who previously spoke with city’s leadership
254   acknowledged during her testimony in support for pas-
255   sage of house bill that became P.A. 17-165, § 1, that, as
256   self-insured municipality, city lacked right under Con-
257   necticut law to recover collateral source benefits). After
258   P.A. 17-165, § 1, went into effect, however, a self-insured
259   municipality had the right to assert a lien to recover
260   medical expenses it had paid. See General Statutes § 7-
261   464 (c) and (d).
262      The statutory change thus confers a new right on a
263   self-insured municipality, such as the city. Correspond-
264   ingly, the statute, as amended, simultaneously elimi-
265   nates the right of plaintiffs, held prior to the enactment
266   of P.A. 17-165, § 1, to retain sums they recover from
267   negligent or reckless third-party tortfeasors who have
268   harmed them if those sums represent medical expenses
269   paid by the municipality. Thus, because P.A. 17-165, § 1,
270   created a new right for self-insured municipalities and
271   limited the rights of their employees, we conclude that
272   § 7-464, as amended by the act, is substantive. See, e.g.,
273   Koskoff, Koskoff & Bieder v. Allstate Ins. Co., 187 Conn.
274   451, 455–57, 446 A.2d 818 (1982) (holding that amend-
275   ment affecting insurance company’s lien recovery
276   amount was substantive rather than procedural); see
277   also, e.g., Little v. Ives, 158 Conn. 452, 457, 262 A.2d 174
278   (1969) (‘‘[l]egislation which limits or increases statutory
279   liability has generally been held to be substantive in
280   nature’’).8 The statute therefore must operate prospec-
281   tively only.
282      The city asserts that allowing it to file a lien on the
283   plaintiff’s settlement proceeds in the present case
284   would not present a retroactive application of the stat-
285   ute. Specifically, the city asserts that, because the plain-
286   tiff settled his action against the third-party tortfeasor
287   on October 23, 2018, after the effective date of P.A. 17-
288   165, § 1—which was October 1, 2017—upholding its
289   lien does not require a retroactive application of the
290   act. We disagree.
291      As this court has previously concluded, ‘‘a statute
292   does not operate retrospectively merely because it is
293   applied in a case arising from conduct antedating the
294   statute’s enactment . . . or upsets expectations based
295   in prior law. Rather, the court must ask whether the new
296   provision attaches new legal consequences to events
297   completed before its enactment.’’ (Emphasis in original;
298   internal quotation marks omitted.) Shannon v. Com-
299   missioner of Housing, 322 Conn. 191, 204, 140 A.3d
300   903 (2016). In other words, ‘‘a law has retroactive effect
301   when it would impair rights a party possessed when he
302   acted, increase a party’s liability for past conduct, or
303   impose new duties with respect to transactions already
304   completed.’’ (Internal quotation marks omitted.) Id.,
305   205–206. This court further cautioned that ‘‘[t]he conclu-
306   sion that a particular rule operates retroactively comes
307   at the end of a process of judgment concerning the
308   nature and extent of the change in the law and the
309   degree of connection between the operation of the new
310   rule and a relevant past event.’’ (Internal quotation
311   marks omitted.) Id., 204. Moreover, this court noted
312   that ‘‘[a]ny test of retroactivity will leave room for dis-
313   agreement in hard cases, and is unlikely to classify the
314   enormous variety of legal changes with perfect philo-
315   sophical clarity.’’ (Internal quotation marks omitted.)
316   Id.
317      We conclude that allowing the city to pursue statutory
318   lien rights in the present case would result in an
319   improper, retroactive application of P.A. 17-165, § 1,
320   because it would attach new legal consequences to
321   events completed before the act’s effective date. Those
322   events are the legal rights to which the plaintiff became
323   entitled as a result of personal injuries sustained by
324   him on June 20, 2016, the date of the motor vehicle
325   accident. The act impaired the right of the plaintiff to
326   obtain compensation for personal injuries caused by
327   the tortfeasor’s negligence on certain conditions, one
328   of those being that any such recovery would be free
329   and clear of any claims by the city requiring repayment
330   of sums expended for medical care relating to those
331   injuries. Public Act 17-165, § 1, created a new liability
332   or obligation on the part of the plaintiff to pay proceeds
333   of his settlement to the city to reimburse the city for
334   past payments made by it. It also created a correlative,
335   new right entitling the city to obtain reimbursement for
336   medical expenses from the proceeds of the plaintiff’s
337   settlement.
338      Indeed, neither the plaintiff’s obligation nor the city’s
339   corresponding right existed at the time of the plaintiff’s
340   motor vehicle accident or at the time the city paid most
341   of the medical expenses, and, in this particular case,
342   even the commencement of the plaintiff’s underlying
343   civil action predated the effective date of P.A. 17-165,
344   § 1. Thus, applying P.A. 17-165, § 1, to a settlement
345   related to a motor vehicle accident that occurred prior
346   to the effective date of the act is a retroactive applica-
347   tion of the act. Contrary to the city’s position, the settle-
348   ment does not stand on its own. Rather, the settlement
349   stems from the motor vehicle accident that occurred
350   prior to the effective date of P.A. 17-165, § 1, and the
351   respective substantive rights and obligations of the par-
352   ties relating to that accident cannot be altered retroac-
353   tively. Accordingly, we conclude that allowing the city
354   to file a lien on the plaintiff’s settlement proceeds in the
355   present case would constitute an improper, retroactive
356   application of the act.
357      In summary, because the legislature did not explicitly
358   provide that § 7-464, as amended by P.A. 17-165, § 1,
359   should apply retroactively, and, because it is substan-
360   tive in nature, § 55-3 requires that the statute operate
361   prospectively. The postevent amendments to § 7-464
362   cannot attach new legal consequences to the plaintiff’s
363   motor vehicle accident, from which his settlement
364   arose. Therefore, the trial court correctly determined
365   that the city’s lien stemmed from an improper, retroac-
366   tive application of P.A. 17-165, § 1, and properly granted
367   the plaintiff’s motion for summary judgment.
368      The judgment is affirmed.
370
369      In this opinion the other justices concurred.
371      * August 3, 2021, the date that this decision was released as a slip opinion,
372   is the operative date for all substantive and procedural purposes.
         1
373        General Statutes § 7-464 provides in relevant part: ‘‘(c) A self-insured
374   town, city or borough that provides group health benefits for its employees
375   has a lien on that part of a judgment or settlement that represents payment
376   for economic loss for medical, hospital and prescription expenses incurred
377   by its employees and their covered dependents and family members when
378   such expenses result from the negligence or recklessness of a third
379   party. . . .
380                                            ***
381      ‘‘(d) As used in subsection (c) of this section: (1) ‘Self-insured town, city
382   or borough’ means a town, city or borough that provides group health
383   benefits to its employees by paying submitted medical, hospital and prescrip-
384   tion expense claims from its revenues . . . .’’
         2
385        The plaintiff initiated this action under § 7-464 (c) (4) (C), which provides
386   in relevant part: ‘‘If agreement cannot be reached on the application of
387   equitable defenses to the claimed lien amount, then either the employee,
388   covered dependent, family member or the self-insured town, city or borough
389   may petition the Superior Court for resolution on the application of equitable
390   defenses. . . .’’
391      The parties do not dispute that the trial court had jurisdiction to hear the
392   plaintiff’s claim, so we do not address the issue of whether the plaintiff’s
393   action was appropriately brought under § 7-464 (c) (4) (C).
         3
394        General Statutes § 1-1 (u) provides: ‘‘The passage or repeal of an act
395   shall not affect any action then pending.’’
         4
396        General Statutes § 55-3 provides: ‘‘No provision of the general statutes,
397   not previously contained in the statutes of the state, which imposes any
398   new obligation on any person or corporation, shall be construed to have a
399   retrospective effect.’’
         5
400        The city appealed from the judgment of the trial court to the Appellate
401   Court, and we transferred the appeal to this court pursuant to General
402   Statutes § 51-199 (c) and Practice Book § 65-1.
         6
403        The city asserts on appeal that the trial court incorrectly determined
404   that § 1-1 (u) applied to its lien because the lien was not at issue in the
405   plaintiff’s civil action against the third-party tortfeasor and, therefore, would
406   not affect that action. The plaintiff responds that the trial court correctly
407   determined that § 1-1 (u) bars P.A. 17-165, § 1, from affecting his litigation,
408   as it was pending at the time of the act’s effective date. We need not decide
409   whether § 1-1 (u) is applicable to this case because we conclude that § 55-
410   3 is dispositive of the matter.
         7
411        Any right to subrogation or a lien under the workers’ compensation
412   scheme did not apply in the present case because there was no allegation
413   that the plaintiff’s injuries occurred during the course of his employment
414   with the city. Prior to the passage of P.A. 17-165, § 1, General Statutes § 52-
415   225c prohibited the city from recovering the amount of benefits provided
416   to the plaintiff as a collateral source.
         8
417        Public Act 17-165, § 1, also imposes a new obligation on the plaintiff
418   that did not previously exist, namely, that he was being forced to pay money
419   in the form of a lien from a sum he recovered as a result of his applicable
420   settlement under § 7-464 (c). See, e.g., Little v. Ives, supra, 158 Conn. 453–57
421   (holding that statute could not apply retroactively under § 55-3 when it
422   imposed new obligation and liability on defendant highway commissioner,
423   i.e., filing certificate of taking within reasonable amount of time after filing
424   highway layout map and being subject to paying additional damages for not
425   doing so, respectively).
427
426